DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (US 2017/0368459).
Watson discloses a dynamic light field system, comprising
(1) regarding Claim 1:
	a controller (console 115) and a plurality of light emitting devices (105), wherein the controller comprises a processing module ([0003]) configured to output a color signal based on a dynamic light field selected by a user ([0003], , and the processing module comprises a timing unit disposed therein ([0003], [0005]-timing is provided by light calibration signals) and configured to generate a timing signal to control the plurality of light emitting devices to create the dynamic light field ([0005]) , the controller comprises a transmission module electrically connected on a side of the processing module and configured to transmit the color signal and the timing signal ([0014], [0018], [0019], [0045]); 
wherein the plurality of light emitting devices form a perception zone (10) to provide the user located in the perception zone to feel the dynamic light field, and each of the plurality of light emitting devices comprises a plurality of light sources (105) configured to emit multi-colored light ([0016]), and a transmission unit ([0034]) electrically connected to a side of the plurality of light sources and configured to receive the color signal and the timing signal transmitted from the transmission module ([0005],[0014],[0016], [0018], [0019], [0034],[0045], wherein the plurality of light emitting devices comprise two front lights disposed on left and right sides in front of the perception zone (See Fig 1), and two rear lights disposed on left and right sides behind the perception zone (See Fig 1 [0044]).
	(2) regarding Claim 2:
wherein each of the two front lights and the two rear lights comprises 90 light sources ([0016], [0037],[0044]-“unlimited” includes 99).
	(3) regarding Claim 3:
further comprising a center light disposed between the two front lights (See Fig 1 [0037]-user may plug in any desired number of nodes), wherein the center light comprises a plurality of light sources configured to emit multi-colored light ([0026]), and a transmission unit electrically connected to a side of the plurality of light sources and configured to receive the color signal and the timing signal transmitted from the transmission module ([0034]).
	(4) regarding Claim 4:
further comprising a light emitting pad and a top light disposed in and above the perception zone (See Fig 1 [0037]), respectively, wherein each of the light emitting pad and the top light comprises a plurality of light sources configured to emit multi-colored light to make the user located in the perception zone feel a three-dimensional dynamic light field ([0026], [0045]), and a transmission unit electrically connected to a side of the plurality of light sources and configured to receive the color signal and the timing signal transmitted from the transmission module ([0034]).
	(5) regarding Claim 5:
wherein the light emitting pad comprises 149 light sources ([0037],[0044]), and the top light comprises 40 light sources arranged in a circle ([0037],[0044]).
	(6) regarding Claim 6:
wherein the plurality of light sources of the top light comprise a plurality of illuminators emitting white light ([0037]).
	(7) regarding Claim 7:
		wherein the top light comprises 13 illuminators ([0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844